Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .
Status of Claims
This communication is a Final Office action in response to communications received on 02/26/2021. Claims 1, 13, 16 and 17 have been amended. Claims 14-15 and 19-20 have been canceled. Claims 1-13 and 16-18 are currently pending and have been addressed below. 
Priority
The present application, filed on 08/21/2020, claims priority to Provisional Application 62/890,546 filed on 08/22/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent Claim 3 recites the same claim language as in newly amended claim 1, which it depends from. A proper dependent claim must specify a further limitation(s) of the subject matter claimed. Therefore, claim 3 is improper as it does not include and further limit the method steps of parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-13 and 16-18 are directed to a method (i.e. a process). Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites: receiving a first target to clone; identifying a first behavioral insight profile; presenting the plurality of target behavioral insights, wherein each of the plurality of target behavioral insights comprises a combination of two or more of a psychometric profile, interests, talents, skills and considerations of performance data, feedback data, historical data, and user-generated data; generating a clone behavioral insight profile based on the target behavioral insight profile; comparing clone behavioral insight profile to the plurality of candidate behavioral insight profiles; identifying at least a portion of the plurality of candidate behavioral insight profiles that are similar to the clone behavioral insight profile, wherein similarity is based on predefined parameters; presenting at least the portion of the plurality of candidate behavioral insight profiles, and generating a job description based on the target behavioral insight profile.	Independent claim 13 recites: A method of cloning a team based on behavioral insights, wherein the method comprises: receiving a target team profile comprising a target set of behavioral insights for a plurality of qualities; generating a clone behavioral insight profile based on the target team profile; comparing clone behavioral insight profile to the plurality of candidate behavioral insight profiles; generating at least one cloned team comprising a first set of candidates, wherein collection of candidate profiles for the first set candidates is similar to the clone behavioral insight profile, and wherein similarity is based on a comparison of behavioral insight values for the plurality of qualities, analyzing the target team profile, wherein analyzing determines a level of effectiveness of the target team; and adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members.	Independent claim 16 recites: A method of cloning a team based on behavioral insights, wherein the method comprises: receiving a plurality of members; retrieving behavioral insight profiles for each of the plurality of members; generating a target team profile comprising a target set of behavioral insights for a plurality of qualities, wherein the target team profile is based on predefined parameters, analyzing the target team profile, wherein analyzing determines a level of effectiveness of the target team; and adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract ideas groupings of methods of organizing human activity and mental processes. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims discuss at least comparing behavioral insight profile of candidates and generating teams), mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving a first target to clone”, “identifying a first behavioral insight profile”, “comparing clone behavioral insight profile to the plurality of candidate behavioral insight profiles”, “identifying at least a portion of the plurality of candidate behavioral insight profiles that are similar to the clone behavioral insight profile”). Concepts performed in the human mind as mental processes because the steps of receiving, identifying, comparing, transmitting and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. That is, the claims are directed to comparing profiles and presenting candidates based on similarities in the profiles (claim 1) and cloning a team based on behavioral insights (claims 13 and 16).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of comparing behavioral profiles and presenting a plurality of candidate profiles (claim 1) and cloning a team based on behavioral insights (claims 13 and 16). In particular, the claims only recite the additional elements – one or more databases and a dashboard. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in  wherein the target behavioral insight profile is manually configurable; further comprising analyzing the clone behavioral profile, wherein analyzing determines a level of effectiveness of the clone behavioral profile based on the job description, etc., but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 13 and 16.
Step 2B: 			With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Spec Figure 18 and para 0007, which recites “In some embodiments, a system of one or more computers may be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. In some implementations, one or more computer programs may be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.” And para 0076 recites “Referring now to Fig. 18, an exemplary processing and interface system 1800 is illustrated. In some aspects, access devices 1815, 1810, 1805, such as a paired portable device 1815 or laptop computer 1810 may be able to communicate with an external server 1825 though a communications network 1820. The external server 1825 may be in logical communication with a database 1826, which may comprise data related to identification information and : wherein the target behavioral insight profile is manually configurable; further comprising analyzing the clone behavioral profile, wherein analyzing determines a level of effectiveness of the clone behavioral profile based on the job description, etc. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).		Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US 2015/0161567 A1), hereinafter “Mondal”, and in view of CARTER et al. (US 2015/0006422 A1), hereinafter “Carter”.

Regarding Claim 1, Mondal teaches A cloning method comprising: receiving a first target to clone; (Mondal, para 0006, discloses selected role (target) in an organization); accessing a target behavioral insight profile database comprising a plurality of behavioral profiles, wherein each of the plurality of target behavioral insight profiles provides behavioral insights for each target; identifying a first behavioral insight profile; (Mondal, Abstract. Mondal, para 0006, discloses a database and including an input component configured to retrieve performance data associated with an ideal candidate. Mondal, Abstract, discloses generate an ideal candidate profile for the selected role (target to clone) based on performance data, psychometric test results and/or social network or profile data of one or more employees or individuals in an organization (plurality of behavioral profiles). Mondal, para 0069, an employee profile is generated for each of the employees based on their selected role. According to an embodiment, the system is configured through the process to determine an “Ideal Candidate' profile for each role utilizing a statistical analysis based on the domains derived from the performance data of the employee(s), the psychometric test results of the employee(s), and/or the Social networking data and/or additional information (employment history and/or education history) of the 
presenting the plurality of target behavioral insights, wherein each of the plurality of target behavioral insights comprises a combination of two or more of a psychometric profile, interests, talents, skills and considerations of performance data, feedback data, historical data, and user-generated data; (Mondal, Abstract. Mondal, para 0006. Mondal, para 0069. Mondal, Figures 8 -10, discloses presenting a plurality of behavioral insights including a combination of two or more as it discloses achievement drive, adaptability, agreeableness, etc.)
generating a clone behavioral insight profile based on the target behavioral insight profile; (Mondal, para 0006, discloses generate an ideal candidate profile based on the performance data associated with the ideal candidate;)
accessing a candidate profile database comprising a plurality of candidate behavioral insight profiles, wherein each of the plurality of target behavioral insight profiles provides behavioral insights for each candidate; (Mondal, para 0006, generate a profile for the candidate based on said inputted data. Mondal, Figure 4, element 418 discloses candidates and Figure 4 is a database structure for the system (Mondal, para 0015) (Further, Examiner notes Carter, para 0073, also teaches the candidate and employer profiles are stored in the database 1410, which may be one or more logical or physical databases.));
comparing clone behavioral insight profile to the plurality of candidate behavioral insight profiles; (Mondal, Abstract, discloses the system compares the profile of the candidate to the ideal candidate profile);
identifying at least a portion of the plurality of candidate behavioral insight profiles that are similar to the clone behavioral insight profile, wherein similarity is based on predefined parameters; (Mondal, para 0006, discloses the processor including a comparison component configured to compare the profile to the ideal candidate profile. Further, Mondal, para 0069, discloses the process is configured to perform a comparison function to generate a % similar result or factor between the ideal candidate profile and the profile(s) for employees and/or candidates);
...
… based on the target behavioral insight profile (Mondal, para 0044. Mondal, Abstract, discloses generate an ideal candidate profile for the selected role based on performance data, psychometric test results and/or social network or profile data of one or more employees or individuals in an organization (plurality of behavioral profiles). Further, Mondal, para 0069, an employee profile is generated for each of the employees based on their selected role. According to an embodiment, the system is configured through the process to determine an “Ideal Candidate' profile for each role utilizing a statistical analysis based on the domains derived from the performance data of the employee(s), the psychometric test results of the employee(s), and/or the Social networking data and/or additional information (employment history and/or education history) of the employee(s). The ideal candidate profile for each role may comprise the top performer for the role, e.g. the top performing employee of all the employees selected for the role).
While Mondal does teach generating hiring recommendations (Mondal, Figure 3A, element 350), Mondal does not appear to explicitly teach “presenting at least the portion of the plurality of candidate behavioral insight profiles.”
Carter, like Mondal, also discusses recruitment and candidate profiles and certain behaviors, teaches it is known in the art to present a portion of candidate profiles (Carter, Figure 21A, discloses a plurality of candidates and their behavioral insight profiles.)
Since both Mondal and Carter discuss recruitment and candidate profiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Carter, with the motivation to include in Mondal, presenting candidate profiles as taught by Carter with the motivation to present potential candidates and their profiles to an employer (Carter, para 0026). 
While Mondal does teach specific job title roles throughout (see for example Mondal, Figure 7A Role “Sales Executive”), Mondal does not appear to explicitly teach “generating a job description”. Carter, like Mondal, which also discusses recruitment and candidate profiles and certain behaviors, teaches it is known in the art to generate a job description (Carter, para 0180, discloses a system job builder for a job description.)	Since both Mondal and Carter discuss recruitment and candidate profiles, it would have been 

Regarding Claim 2, Mondal, now incorporating Carter, teaches the cloning method of claim 1, and Mondal further teaches wherein the target behavioral insight profile is manually configurable (Mondal, para 0006, discloses the processor including an input component configured to input data associated with the candidate).

Regarding Claim 3, Mondal, now incorporating Carter, teaches the cloning method of claim 1, and Mondal further teaches further comprising … based on the target behavioral insight profile (Mondal, para 0044. Mondal, Abstract, discloses generate an ideal candidate profile for the selected role based on performance data, psychometric test results and/or social network or profile data of one or more employees or individuals in an organization (plurality of behavioral profiles). Further, Mondal, para 0069, an employee profile is generated for each of the employees based on their selected role. According to an embodiment, the system is configured through the process to determine an “Ideal Candidate' profile for each role utilizing a statistical analysis based on the domains derived from the performance data of the employee(s), the psychometric test results of the employee(s), and/or the Social networking data and/or additional information (employment history and/or education history) of the employee(s). The ideal candidate profile for each role may comprise the top performer for the role, e.g. the top performing employee of all the employees selected for the role).
While Mondal does teach specific job title roles throughout (see for example Mondal, Figure 7A Role “Sales Executive”), Mondal does not appear to explicitly teach “generating a job description”.
job description).	Since both Mondal and Carter discuss recruitment and candidate profiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ideal candidate profile for each role based on performance data, psychometric test results and/or social network or profile data in Mondal (Mondal, Abstract) with Carter’s job description, with the motivation to include in Mondal generating a job description as taught by Carter for the recruitment system to include a job description for further information in regards to the job (full time/part time, etc.) (Carter, para 0180).

Regarding Claim 4, Mondal, now incorporating Carter, teaches the cloning method of claim 1, 
While Mondal does teach specific job title roles throughout (see for example Mondal, Figure 7A Role “Sales Executive”), Mondal does not appear to explicitly teach “receiving a job description.”
Carter, like Mondal, which also discusses recruitment and candidate profiles and certain behaviors, teaches it is known in the art to receive job descriptions (Carter, Figure 2, element 1410, discloses job profile database. Further, Carter, Figure 15, element 15004, discloses upload/create job listing(s). Further, Carter, Figure 16, element 16022, discloses job details. Further, Carter, para 0072, discloses an employer profile includes data and factors potentially relevant to finding a successful employee for that employer. These data include, but are not limited to, job descriptions, job requirements, culture measures, personality measures of current employees, market and business factors, and so on.)	Since both Mondal and Carter discuss recruitment and candidate profiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Carter, with the motivation to include in Mondal, a job description as taught by Carter with the motivation for the recruitment system to include a job description for further information in regards to the job (full time/part time, etc.) (Mondal, para 0180).

Regarding Claim 5, Mondal, now incorporating Carter, teaches the cloning method of claim 4, and Mondal further teaches further comprising analyzing the clone behavioral profile, wherein analyzing determines a level of effectiveness of the clone behavioral profile based on the job description (Mondal, para 0038, discloses the system is configured to perform a bench marking operation to benchmark the top performers (for example, defined as the top 20% in productivity in a sales role) by quantifying the characteristics identified by the system that best predict performance (Examiner is interpreting performance as effectiveness)).

Regarding Claim 6, Mondal, now incorporating Carter, teaches the cloning method of claim 5, and Mondal further teaches further comprising suggesting changes to the target behavioral insight profile, wherein suggested changes increase the level of effectiveness based on the job description (Mondal, para 0042, discloses the system may be configured to track the performance of the hired candidate, for example, utilizing performance data from the CRM or FIRM model, and use this data to adjust the Ideal Candidate profile in order to increase the predictive accuracy (Examiner is interpreting predictive accuracy as effectiveness) of the hiring recommendations.)

Regarding Claim 7, Mondal, now incorporating Carter, teaches the cloning method of claim 1, and Mondal further teaches wherein each of the plurality of target behavioral insight profiles and each the plurality of candidate behavioral insight profiles comprise behavioral insights for a plurality of qualities (Mondal, para 0040, discloses The theoretical employee comprises an individual having characteristics, attributes, traits, experience, and/or meet criteria that are desirable or needed for a role or function in an organization or company, or at an executive or other management level or at a company or organization level. Mondal, para 0048, discloses a psychometric test as part of the process. According to an embodiment, the psychometric test is configured as an online test and comprises three components or sections: (1) personality; (2) emotional intelligence; and (3) selling motivation, orientation, and skills. It will be appreciated that the psychometric test may comprise additional or other types of testing components. It will further be appreciated that the psychometric test items or predictors will be 

Regarding Claim 8, Mondal, now incorporating Carter, teaches the cloning method of claim 7, and Mondal further teaches wherein each of the plurality of qualities is assigned a weighted score based on predefined parameters (Mondal, para 0048, discloses According to an embodiment, the psychometric test is configured to produce results that are aggregated into several domains, and each domain includes a weighting factor that is applied. The weighting factor indicates a significance of the domain to the ability of an employee (or candidate) to perform within a selected role).
Regarding Claim 9, Mondal, now incorporating Carter, teaches the cloning method of claim 8, and Mondal further teaches wherein similarity is based at least in part on a comparison of weighted scores of the plurality of qualities (Mondal, para 0048, discloses According to an embodiment, the psychometric test is configured to produce results that are aggregated into several domains, and each domain includes a weighting factor that is applied. The weighting factor indicates a significance of the domain to the ability of an employee (or candidate) to perform within a selected role. Mondal, Claim 9, discloses generating the Suitability rating for the candidate for the Selected role based on said comparison and comprising executing an algorithm configured to generate said Suitability rating based on a sum of Scores for each of a plurality of domains (qualities) and wherein one or more of said plurality of domains (qualities) includes an associated weighting factor.)

Regarding Claim 10, Mondal, now incorporating Carter, teaches the cloning method of claim 8. While Mondal does teach weights being adjusted (Mondal, para 0077, discloses data may be utilized to re-adjust one or more the weights or weighting factors), Mondal does not appear to explicitly teach “wherein the weighted score is manually adjustable”.	Carter, like Mondal, which also discusses recruitment and candidate profiles and certain behaviors, teaches it is known in the art to adjust weights manually (Carter, para 0126, discloses build/refine search based on multiple criteria and weights. Further, Carter, para 0127, discloses 

Regarding Claim 11, Mondal, now incorporating Carter, teaches the cloning method of claim 8, and Mondal further teaches wherein the weighted score is based on relevance of each of the plurality of qualities to effectiveness (Mondal, para 0053, discloses According to an embodiment, the system 100 is configured to automatically adjust the domain weights to improve accuracy of the weights, and thereby improve matching for a given role, company, or on a global level. According to an exemplary implementation, the system 100 may utilize machine learning techniques, neural network(s) or similar mechanisms for performing the adjustments. According to an exemplary implementation, the system 100 is configured to execute a “Genetic Algorithm” or (GA) which adjust the weights by small amounts, randomly, and re-running a “fitness function”. These operations are repeated until weights or weighting factors are determined that best fit all of the top performers, and don't fit as well the poor performers. Upon each adjustment, the algorithm calculates the new values for average scores (sum of domain scores multiplied by weights) of top performers and poor performers, and the difference between the two values is the value of the “fitness function”. The end result of the GA execution is a set of weights for a given population (role, company or global) which accurately scores low performers at the low end of the scale and high performers at the high end of the scale. According to another aspect, these operations can be performed on a role, organization or entire system level, so that the determination is tailored down to very specific needs, for example, different roles may require different personality characteristics or levels of those characteristics to provide good candidates.)

Regarding Claim 12, Mondal, now incorporating Carter, teaches the cloning method of claim 1, and Mondal further teaches wherein the target behavioral insight profile database and the candidate profile database are the same (Mondal, Figure 4 and para 0079, discloses system architecture (e.g. data base schema or database structure configured and stored in memory of the system). Further, Examiner notes Carter discloses databases).

Regarding Claim 17, Mondal, now incorporating Carter, teaches the method of claim 6, and Mondal further teaches wherein each of the plurality of qualities is assigned a weighted score based on predefined parameters (Mondal, para 0048, discloses According to an embodiment, the psychometric test is configured to produce results that are aggregated into several domains, and each domain includes a weighting factor that is applied. The weighting factor indicates a significance of the domain to the ability of an employee (or candidate) to perform within a selected role).

Regarding Claim 18, Mondal, now incorporating Carter, teaches the cloning method of claim 17, and Mondal further teaches wherein similarity is based at least on the weighted score of each of the predefined parameters (Mondal, para 0048, discloses According to an embodiment, the psychometric test is configured to produce results that are aggregated into several domains, and each domain includes a weighting factor that is applied. The weighting factor indicates a significance of the domain to the ability of an employee (or candidate) to perform within a selected role. Mondal, para 0069, discloses the process is configured to perform a comparison function to generate a % similar result or factor between the ideal candidate profile and the profile(s) for employees and/or candidates).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal and in view of Campana Aguilera et al. (US 10,603,569 B2), hereinafter “Campana” and further in view of Straznitskas (US 2014/0278658 A1), hereinafter “Straz”.

Regarding Claim 13, Mondal teaches A method of cloning a … based on behavioral insights, wherein the method comprises: receiving a target … profile comprising a target set of behavioral insights for a plurality of qualities; (Mondal, Abstract, discloses generate an ideal candidate profile for the selected role (target to clone) based on performance data, psychometric test results and/or social network or profile data of one or more employees or individuals in an organization (plurality of behavioral profiles). Mondal, para 0069, an employee profile is generated for each of the employees based on their selected role. According to an embodiment, the system is configured through the process to determine an “Ideal Candidate' profile for each role utilizing a statistical analysis based on the domains derived from the performance data of the employee(s), the psychometric test results of the employee(s), and/or the Social networking data and/or additional information (employment history and/or education history) of the employee(s). The ideal candidate profile for each role may comprise the top performer for the role, e.g. the top performing employee of all the employees selected for the role.);
generating a clone behavioral insight profile based on the target … profile; (Mondal, para 0006, discloses generate an ideal candidate profile based on the performance data associated with the ideal candidate);
accessing a candidate profile database comprising a plurality of candidate behavioral insight profiles, wherein each of the plurality of target behavioral insight profiles provides behavioral insights for each candidate; (Mondal, para 0006, generate a profile for the candidate based on said inputted data. Mondal, Figure 4, element 418 discloses candidates and Figure 4 is a database structure for the system (Mondal, para 0015));
comparing clone behavioral insight profile to the plurality of candidate behavioral insight profiles; (Mondal, Abstract, discloses the system compares the profile of the candidate to the ideal candidate profile);
generating at least one cloned … comprising a first set of candidates, (Mondal, para 0006, discloses generate an ideal candidate profile based on the performance data associated with the ideal candidate;)
wherein collection of candidate profiles for the first set candidates is similar to the clone behavioral insight profile, and wherein similarity is based on a comparison of behavioral insight values for the plurality of qualities (Mondal, para 0006, discloses the processor including a comparison component configured to compare the profile to the ideal candidate profile. Further, Mondal, para 0069, 
generating a clone dashboard of behavioral insights of the at least one cloned …, (Mondal, Figures 8-10, discloses a dashboard of behavioral insights.)
analyzing the target … profile, wherein analyzing determines a level of effectiveness of the target …; and (Mondal, para 0038, discloses the system is configured to perform a bench marking operation to benchmark the top performers (for example, defined as the top 20% in productivity in a sales role) by quantifying the characteristics identified by the system that best predict performance (Examiner is interpreting performance as effectiveness). Further, Examiner notes to see Straz, para 0097-0098, para 0101-0102). While Mondal does teach the data of one or more employees or individuals in an organization. (Mondal, Abstract);
…
While Mondal does teach the data of one or more employees or individuals in an organization. (Mondal, Abstract), Mondal does not appear to explicitly teach “team”.
Campana, like Mondal, also talks about generating a profile for an individual including performance trends, Campana teaches it is known in the art to have teams and analyze their patterns and behavior trends (Campana, Figure 8, discloses the player, element 538, discloses data of other players, element 510, discloses actual match and match comparison. Further, see at least Campana, Figure 22, 25 and 26).
Since both Mondal and Campana discuss performance profiles of individuals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Campana, with the motivation to include in Mondal, teams as taught by Campana with the motivation for collecting, processing and communicating data related to competitors on teams (Campana, Column 2, lines 40-42).
Yet, Mondal does not appear to explicitly teach “adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members”.
adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members (Straz, Abstract, Figure 8, para 0010, para 0056, para 0127, para 0146-0147, para 0083 and para 0098. Straz, Figure 8, element 810, discloses displaying a representation of the clone team. Straz, para 0147, discloses the employee management system can provide for the user to manage or edit the virtual merged team and the virtual employees within the virtual merged team. For example, the virtual employees may be added, removed or moved between the first virtual team representation and the second virtual team representation. In one example, the employee management system can receive a request to add, remove, or move a virtual employee from the user via the user interface and add, remove or move the virtual employee within the virtual merged team. Straz, para 0083, discloses the presentation of team vitals allows a user to optimize one or more groups or to build virtual teams. In various examples, by displaying the team vitals above the visual representation of the team allows the user to see immediate impact on the team and the company.)
Since both Mondal and Straz discuss recruitment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Straz, with the motivation to include in Mondal adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members as taught by Straz with the motivation to present team vitals as a visual representation of the team so it allows the user to see immediate impact on the team and the company (Straz, para 0147 and para 0083). The Mondal invention, now incorporating the Campana and Straz invention, has all the limitations of claim 13.

Regarding Claim 16, Mondal teaches A method of cloning a … based on behavioral insights, wherein the method comprises: receiving a plurality of members; accessing a member profile database comprising a plurality of member behavioral insight profiles, wherein each of the plurality of member behavioral insight profiles provides behavioral insights for each member; retrieving behavioral insight profiles for each of the plurality of members (Mondal, Figure 4, element 418 discloses candidates and Figure 4 is a database structure for the system. Mondal, para 0015, para 0006. Mondal, Abstract, discloses generate an ideal candidate profile for the selected role (target to 
generating a target … profile comprising a target set of behavioral insights for a plurality of qualities, wherein the target … profile is based on predefined parameters (Mondal, para 0006, discloses generate an ideal candidate profile based on the performance data associated with the ideal candidate;)
generating a dashboard of behavioral insights of the target ,,, profile; (Mondal, Figures 8-10, discloses a dashboard of behavioral insights.)
analyzing the target … profile, wherein analyzing determines a level of effectiveness of the target …; and (Mondal, para 0038, discloses the system is configured to perform a bench marking operation to benchmark the top performers (for example, defined as the top 20% in productivity in a sales role) by quantifying the characteristics identified by the system that best predict performance (Examiner is interpreting performance as effectiveness). Further, Examiner notes to see Straz, para 0097-0098, para 0101-0102). 
…
While Mondal does teach the data of one or more employees or individuals in an organization. (Mondal, Abstract), Mondal does not appear to explicitly teach “team”.
Campana, like Mondal, also talks about generating a profile for an individual including performance trends, Campana teaches it is known in the art to have teams and analyze their patterns and behavior trends (Campana, Figure 8, discloses the player, element 538, discloses data of other players, 
Since both Mondal and Campana discuss performance profiles of individuals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Campana, with the motivation to include in Mondal, teams as taught by Campana with the motivation for collecting, processing and communicating data related to competitors on teams (Campana, Column 2, lines 40-42).
Yet, Mondal does not appear to explicitly teach “adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members.”.
Straz, like Mondal, also discusses recruitment, teaches adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members (Straz, Abstract, Figure 8, para 0010, para 0056, para 0127, para 0146-0147, para 0083 and para 0098. Straz, Figure 8, element 810, discloses displaying a representation of the clone team. Straz, para 0147, discloses the employee management system can provide for the user to manage or edit the virtual merged team and the virtual employees within the virtual merged team. For example, the virtual employees may be added, removed or moved between the first virtual team representation and the second virtual team representation. In one example, the employee management system can receive a request to add, remove, or move a virtual employee from the user via the user interface and add, remove or move the virtual employee within the virtual merged team. Straz, para 0083, discloses the presentation of team vitals allows a user to optimize one or more groups or to build virtual teams. In various examples, by displaying the team vitals above the visual representation of the team allows the user to see immediate impact on the team and the company.)
Since both Mondal and Straz discuss recruitment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal and Straz, with the motivation to include in Mondal adjusting the target team profile in real time based on addition of team members to or removal of team members from the plurality of members as taught by Straz with the motivation to present team vitals as a visual representation of the team so it allows the user to see .

Response to Arguments
Applicants arguments filed on 02/26/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection. Examiner has fully considered Applicants remarks and finds them unpersuasive. 
Applicant argues: 

Similar to TecSEC, Inc. v. Adobe Inc., the claims here provide an improved meeting interface and improved meeting insights that was not possible prior to the current invention, wherein the meeting interface and meeting insights integrate sophisticated software to combine behavioral insights with meeting goals, where the behavioral insights are based on a complex analysis of psychometric profiles, interests of the attendees, and skills of the attendees. See TecSEC, Inc. v. Adobe Inc. (Fed. Cir. 2020).

Examiner respectfully disagrees and finds these remarks unpersuasive as the instant claims are not directed towards meetings or even include meetings. Rather claim 1 is directed towards comparing profiles and presenting candidates based on similarities in the profiles and claims 13 and 16 are directed towards cloning a team based on behavioral insights. Therefore Applicants remarks are found unpersuasive.

Applicant further argues: 

As amended, the current claims explicitly provide for a system that provides an aggregate of interrelated data. Similar to the findings of the inventive concept in Packet Intelligence LLC v. 
NetScout Systems, Inc. (Fed. Cir. 2020) ("Packet"), the Applicant's software improves upon computer technology by reducing "disjointed connection flows". A computer provides for the storage of information in a structured database that may present interrelated sets of data via database query. The Applicant's novelty exceeds this mere use of a computer as a tool for abstract implementation by possessing machine learning sufficient to provide analysis of partitioned data, receive and integrate real-time external input, and provide recommendations based upon previous and current subject information. 

Examiner respectfully disagrees and finds these remarks unpersuasive as the instant claims and specification do not include machine learning. Therefore Applicants remarks are found unpersuasive.

Applicant further argues: 

As amended, the current claims explicitly provide for a method that provides a particular manner of summarizing and presenting information. Similar to the findings of the inventive concept in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. (Fed. Cir. 2018) ("Core Wireless"), the Applicant's software supercedes the basic concept of "summarizing information" by comparing a plurality of clone behavioral insight profiles to a plurality of candidate behavioral insight profiles. See e.g. Claim 13. Furthermore, the information provided by the Applicant's software exceeds generality through the presentation of a summary that further comprises an analysis of the clone behavioral profile, wherein the analysis determines a level of effectiveness of the clone behavioral profile based on the job description. See e.g. Claim 5. These specific implementations of an inventive concept demonstrate a unique and intentional improvement to computer technology that otherwise remains unresolved. 

unlaunched state. Each of these specific limitations disclosed a specific manner of displaying a limited set of information to the user. Here, unlike the limitations of Core Wireless, the claims broadly recite generating a dashboard (interface) at a high level of generality. Because the claimed limitation represents a broadly claimed user interface at a high level of generality which does not purport to bring about some benefit to the use of a computing device, the claimed limitations are distinct from those of Core Wireless.
With respect to Applicant’s remarks that the software is comparing profiles and there is a presentation of a summary that comprises an analysis of clone behavioral profile, Examiner respectfully notes that this is merely invoking computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). 

Applicant further argues: 

As amended, the current claims explicitly provide for a method that, similar to the findings of the inventive concept of Bascom Global Internet Services, Inc. v. AT&TMobility LLC (Fed. Cir. 2016) ("Bascom"), demonstrates an inventive concept that presents information in a "non-conventional and non-generic arrangement of known, conventional pieces". Known conventional pieces within the information repository of the Applicant's software may include performance metrics, a psychometric profile, skills, personal attributes.

Examiner respectfully disagrees. In BASCOM, as in the instant case, the claimed invention was directed to an abstract idea, and only contained additional elements not amounting to significantly more when considered individually. However, the distinction between BASCOM and the instant case is that the 

 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the 103 rejection. With respect to claims 13 and 16, the arguments have been given due consideration but are moot in view of the newly applied teachings of the Straz reference as described above. 

Applicant presented the following argument: 

Applicant has integrated dependent Claim 3 into independent Claim 1. Examiner correctly notes that Mondal does not disclose "generating a job description." See OA p 14. Further, Mondal does not even mention the phrase "job description." Examiner suggests that Carter specifically discusses job descriptions and that generating a job description is "known in the art." Examiner notes that para 0180 of Carter discusses a "job description" field. 
In contrast to the automation of generating a job description based on "the target behavioral insight profile", Carter only discusses "job descriptions" as static inputs into the system. See e.g. para 0072 ("[Candidate profile] data include, but are not limited to, job descriptions, job requirements, culture measures, personality measures of current employees, market and business factors, and so on 0118 ("a job description uploaded by an employer"), 0170 ("...candidates may view a compatibility report 29031 and a job description 29032 for a selected job"). 
Even Examiner's cited paragraph in Carter further explains, "Employers may be able to upload job listings using third party sites and applications, file uploads, and a system job builder. A system job builder may include fields for job title, job keywords, job description, location, full time/part time, contract-temporary, permanent, residents/visa/citizenship, years of experience, travel required, and others." (Italics added for emphasis) 
Nowhere in Mondal, Carter, nor in combination of Mondal and Carter does it discuss generating a job description at all. In passing, Carter discusses simply populating a field or displaying a job description that was manually input. Accordingly, the present amendment to Claim 1 is not obvious in light Mondal in further view of Carter. Applicant believes Claim 1 is currently in position for allowance. No new matter has been added.

Examiner respectfully disagrees. As an initial matter, “generating a job description” is merely mentioned once in Applicants own specification (See Applicants spec, para 0008), with no details or specifics on how the job description is being generated. The primary reference Mondal, Abstract and para 0069 and Figure 10, teaches the system generates an “ideal candidate profile” in the selected role based on psychometric test results, social network data, employment and education. The ideal candidate is generated to show an ideal candidate profile for a role in a company or organization, for example, a Sales Executive position in a company. Further, Mondal, para 0044, teaches the system is configured to generate and display a “Select Roles to Import” page or screen for example having a form as shown in FIG.5D. The Select Roles to Import page is configured to provide a user (e.g. the hiring manager) to select one or more roles within the organization for which data (e.g. performance data) will be retrieved or associated, and an “Ideal Candidate” profile generated. As shown in FIG.5D, the Select Roles to Import page 530 is configured with a “CEO role 532, a “Sales Director' role 534 and a “Sales Executive' role 536. Examiner notes a job description is an employee’s role and responsibilities, which Mondal teaches (See 
With respect to Applicants remarks on dependent claims 15 and 20, Examiner respectfully notes these claims have been canceled and therefore the remarks are moot. Further, with respect to Applicants remarks on effectiveness, Examiner respectfully notes Mondal, para 0038, teaches the system is configured to perform a bench marking operation to benchmark the top performers (for example, defined as the top 20% in productivity in a sales role) by quantifying the characteristics identified by the system that best predict performance. Further, Examiner respectively notes the newly applied reference Straz teaches optimal teams (See at least Straz, para 0097 and para 0101).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ashman, JR. US 2010/0055655 A1 – discussing Computerized Systems and Methods for Self-Awareness and Interpersonal Relationship Skill Training and Development for Improving Organizational Efficiency
Bonnstetter et al. US 5,551,880 – discussing a system for predicting potential of success of an individual for a particular job or task. Behavioral and values information is derived from the individual. This information is then analyzed and compared against standards for behavior and values previously calculated for the specific job. An evaluation can then be made of the applicant's responses to the standards to predict success of a perspective employee for the particular job, or to attempt to improve performance of a current employee for a specific job.
Gadde et al. US 10,223,644 B2 – discussing Behavioral modeling of a data center utilizing human knowledge to enhance a machine learning algorithm
Phillips et al. US 9,878,155 B1 – discussing effective team performance. Figure 3 discussing the team’s performance: the team runs effective meetings, communicates well as a group, allows all opinions to be heard, etc.
Lin et al. US 10,086,293 B2 – discussing The system has a user profile database coupled to an online game session server system and a team building server including an electronic profile for each of users, where the electronic profile includes data indicating whether a user associated with the electronic profile complies with a definition of a preferred composition of a team. The online team building server creates a proposed team of users for a game session based on the preferred composition for the team defined by a first user upon a first user's electronic request transmitted to the online team building server.
Khosla et al. US 2012/0130757 A1 – discussing framework for team effectiveness
Stimac US 7,778,938 B2 – discussing system and method for screening job candidates
Liu et al. US 2011/0313963 A1 – discussing a recruiting system with matching metric values of candidate profiles for job positions and recruitment system.
Kurata et al. US 8,438,127 B2 – discussing a behavioral pattern analysis system
Kolber et al. US 2013/0097093 A1 – discussing methods for quantifying job candidates
Chevalier et al. US 2015/0127565 A1 – discussing social job relevancy ratings for candidates.
Jersin et al. US 2019/0197486 A1 – discussing Techniques for calculating probability of hire scores in a streaming environment are described. In an embodiment, a system accesses a candidate stream definition comprising a hiring organization and a role. Additionally, the system accesses, based on the candidate stream definition, one or more stream-related information sources, and extracts attributes from the stream-related information sources. Moreover, the system identifies similar organizations based on the attributes, the role, and features of the hiring organization. Then, the system accesses historical data regarding hiring patterns at the similar organizations for the role. The system calculates, based on the historical data and interactions by the hiring organization with member profiles of an online system (e.g., hosting a social networking service), a probability of hire for the role. Next, the 
GB 2556406 A – discussing Automated matching of candidates with job listings handled by hiring managers, where a computer obtains a job profile comprising job parameters specifying a position to be filled, a plurality of candidate profiles including candidate traits, compares the two and generates a first match score.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/R.R.N./Examiner, Art Unit 3629
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629